Citation Nr: 0307111	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  02-09 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for esophageal cancer as 
the result of exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from January 1962 to January 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana. 

In correspondence dated in September 2001, Dr. G.M.B. 
essentially indicates that the veteran is totally disabled 
and will never return to work.  The RO should determine 
whether the veteran is entitled to nonservice-connected 
pension benefits.  Accordingly, this matter is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran is not shown to have served in the Republic 
of Vietnam with conditions of service involving duty or 
visitation in Vietnam.

2.  Esophageal cancer is not a disease process enumerated 
under the regulation, 38 C.F.R. § 3.309(e).  

3.  The veteran is not shown to have been exposed to an 
herbicide agent during service. 

4.  There is no competent medical evidence that esophageal 
cancer has a positive association with exposure to an 
herbicide agent and there is no competent medical evidence 
that esophageal cancer is related to any other incident of 
service.  




CONCLUSION OF LAW

Esophageal cancer was not incurred in or aggravated by active 
military service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 101(29), 1110, 1112, 1113, 
1116, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.313 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159.  The Board finds that the requirements under 
the new laws and regulations have been substantially met.  
The veteran was provided adequate notice as to the evidence 
needed to substantiate his claim and the reasons the claim 
was denied as set forth in the March 2002 rating decision and 
May 2002 Statement of the Case.  In correspondence dated in 
January 2002, the RO advised the veteran of what the RO would 
do to complete his application, what the evidence must show 
to establish entitlement to service-connected compensation 
benefits and what information or evidence was still needed 
from him.  The RO also detailed VA's duty to assist him in 
obtaining evidence for his claim.  The SOC provided the 
veteran with actual notice of the laws and regulations of the 
VCAA and the division of responsibilities between VA and the 
veteran.  The SOC also provided the veteran with notice of 
the laws and regulations for both presumptive and direct 
service connection as well as notice of the regulation 
pertaining to claims based on service in Vietnam.

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The RO obtained the veteran's service medical records.  The 
RO requested treatment records from Dr. G.M.B. in January 
2002.  Dr. G.M.B. returned VA Form  21-4142 with a 
description of treatment rendered. The veteran was afforded a 
travel board hearing in December 2002, at which time he 
submitted additional evidence he wanted considered.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Moreover, VA has fully discharged 
its duty to notify the veteran of the evidence necessary to 
substantiate the claim and of the responsibility of VA and 
the veteran for obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Accordingly, the 
Board will proceed with appellate review.

At the travel board hearing, the veteran contended that he 
was exposed to Agent Orange while serving on board the USS 
Kennebec during the Vietnam War from 1963 to 1964.  He 
maintained that the USS Kennebec docked at Da Nang, during 
which time he had occasion to step foot on land to retrieve 
mail when the regular mail clerk was not on board.  He 
maintained that he also volunteered for an assignment that 
entailed handling and emptying fifty-five gallon drums.  He 
presumed the drums contained Agent Orange by the orange 
colored band marking.  In a March 2002 statement, the veteran 
indicated that the next day his stomach, chest, and arms 
broke out in a red rash that lasted for five or six days, but 
he never reported to sick bay.   Private medical records show 
that the veteran is currently diagnosed with esophageal 
cancer with metastases to the lungs.  These records further 
show that the veteran was initially diagnosed with esophageal 
cancer in either September 2000 or October 2000. 

In order to establish service connection for a disease 
associated with exposure to certain herbicide agents, the 
veteran must show (1) that he has the requisite type of 
service in the Republic of Vietnam, (2) that he currently 
suffers from a specific disease process enumerated under the 
regulation, and (3) that the current disease process 
manifested itself within the time period set by regulation.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 
3.313.  Service in the Republic of Vietnam includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.313(a).  

Pursuant to the Agent Orange Act of 1991, VA was given the 
authority to grant service connection for any condition where 
VA determined, on the basis of sound medical and scientific 
evidence, that there was a possible association between 
exposure to herbicides and the subsequent development of 
certain disabilities.  38 U.S.C.A. § 1116 (West 2002).  Those 
disabilities for which a positive association was found are 
listed in 38 C.F.R. § 3.309(e).  The Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  Esophageal 
cancer is not among the types of disorders for which a causal 
relationship to Agent Orange exposure has been established.  
The veteran has metastases to the lungs, however, he does not 
have a "cancer of the lung" within the meaning of 38 C.F.R. 
§ 3.309(e), as it originated somewhere other than the lungs.  

The veteran is also not shown to have the requisite type of 
service in the Republic of Vietnam as defined by 38 C.F.R. § 
3.313 and 38 C.F.R. § 3.307(a)(6)(iii).   In February 2002, 
the National Personnel Records Center indicated that the 
veteran had service in Vietnam in August and September of 
1964.  There is nothing on the face of this report that 
distinguishes between the veteran's service aboard the USS 
Kennebec in waters off the shore of the Republic of Vietnam 
and actual visitation in the Republic of Vietnam as purported 
by the veteran.  The veteran submitted general historical 
accounts on the tours of the USS Kennebec, but none of these 
materials contained specific proof that the veteran had 
actual visitation in the Republic of Vietnam.  The veteran 
presented testimony that he entered Vietnam on occasion, but 
service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam.  VAOPGCPREC 27-97.  As 
the disease process for which the veteran seeks service 
connection is not enumerated in 38 C.F.R. § 3.309(e), the 
Board finds that additional efforts to verify whether the 
veteran had actual visitation in the Republic of Vietnam 
through development would be futile.  Accordingly, the 
presumption of exposure to an herbicide agent under 38 C.F.R. 
§ 3.307 is not for application.  

Although the veteran has not been shown to have the requisite 
type of service in the Republic of Vietnam and a disease for 
which presumptive service connection is available based on 
Agent Orange exposure, the veteran may still establish 
service connection on a direct basis, including as due to 
Agent Orange exposure.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Service medical records and private medical 
records show that the disorder was not diagnosed during 
service or diagnosed during the one-year presumptive period 
following the veteran's discharge from service.   38 C.F.R. § 
3.303, 3.307(a)(3), 3.309(a).  Assuming arguendo that the 
veteran was exposed to Agent Orange by handling drums of the 
herbicide aboard the ship, there is no medical evidence that 
esophageal cancer has a positive association with exposure to 
an herbicide agent.  At the travel board hearing, the veteran 
affirmed that no medical doctor had informed him that his 
esophageal cancer was due to herbicide exposure.  There is 
also no competent medical evidence that establishes that the 
veteran incurred esophageal cancer as the result of any other 
incident of service.  Accordingly, service connection on a 
direct or presumptive basis is not warranted.  As the 
preponderance of the evidence is against the veteran's claim, 
the "benefit of the doubt" rule is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002).   


ORDER

Service connection for esophageal cancer as a result of 
exposure to herbicide agents or other incident of service is 
denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

